El presente recurso fue resuelto a nivel de instancia a través de una solicitud de “desestimación y/o sentencia sumaria”. Acorde con nuestro acervo jurídico, en casos dilucidados por la vía desestimatoria, tomamos como ciertas las alegaciones de la demandante y, asimismo, hacemos todas las inferencias permisibles que sean favorables a ésta. Cf. Unisys v. Ramallo Brothers, 128 D.P.R. 842 (1991); Romero Arroyo v. E.L.A., 127 D.P.R. 724 (1991); Ramos v. Marrero, 116 D.P.R. 357, 369 (1985). Obviamente, al así proceder no prejuzgamos los hechos ante nos.
*658I
Socorro Alberty Marrero se desempeñaba como Secreta-ria III, en un puesto de carrera, en el Departamento de la Vivienda (en adelante Vivienda). El 16 de febrero de 1985, pasó mediante “traslado” al Banco Gubernamental para el Fomento de Puerto Rico (en adelante Fomento). Según alega Alberty Marrero, su traslado fue solicitado por quien en ese entonces fungía como presidente de Fomento, el Dr. José R. Oyóla, y autorizado por el Sr. Irving Jiménez Nar-váez, Director de Personal de Vivienda. Al “trasladarse” a Fomento, Alberty Marrero aceptó un puesto de confianza.
Casi ocho (8) años más tarde, durante el mes de enero de 1993,(1) se requirió la renuncia a Alberty Marrero. Ésta, por ocupar un puesto de confianza, puso el mismo a dispo-sición del nuevo presidente de Fomento, Ledo. Marcos Ro-dríguez Emma. Posteriormente, Alberty Marrero recibió una carta de despido firmada por el licenciado Rodríguez Emma, en la que, alegadamente, no se le reconoció derecho a reinstalación en su antiguo puesto de carrera.
El día posterior a su despido, Alberty Marrero alegada-mente recibió varias llamadas de la co demandada, Sra. Zayda De Chouden’s y del señor Chaves, empleados de la Oficina de Recursos Humanos de Fomento, indicándole que pasara por esa oficina el próximo lunes, pues su des-pido, alegadamente, había sido un error. Así lo hizo Alberty Marrero. Mientras esperaba en Fomento por la Directora de Personal, Sra. Mercedes Gauthier, el licenciado Rodrí-guez Emma supuestamente le indicó “que perdonara lo de su carta de despido, que había sido un error”. Solicitud de revisión, pág. 2.
Luego de que Alberty Marrero estuviera acudiendo a sus labores en Fomento por dos (2) semanas, la señora *659Gauthier le informó que la iban a reponer en su empleo, con la condición de que se sometiera a un examen de ingreso. Posteriormente, Alberty Marrero fue “reinstalada” en la Corporación para el Cómputo de Arbitraje ocupando el puesto de Secretaria del Director Ejecutivo. Esto, sin que se le hubiese requerido tomar examen de ingreso.
Durante los meses de junio y julio de 1993, Fomento otorgó aumento de sueldo a sus empleados gerenciales, pero no lo hizo para con Alberty Marrero. En agosto de 1993, Alberty Marrero fue trasladada a prestar servicios en la Oficina del Fondo para el Desarrollo, laborando para los señores Dominick Torres, Juan Robles y Luis Cora.
Durante septiembre de 1993, Alberty Marrero recibió una llamada de la señora De Chouden’s, quien le solicitó que se sometiera a un examen para el puesto de Oficinista Dactilógrafo y que, de aprobarlo, se le crearía un puesto en Fomento. Alberty Marrero tomó el examen y lo aprobó.(2) Aproximadamente siete (7) meses más tarde, en abril de 1994, Alberty Marrero recibió una llamada de la Sra. Esther Martínez, empleada de la Oficina de Recursos Huma-nos de Fomento. Ésta indicó a Alberty Marrero que debía aceptar un puesto de recepcionista en la “Puerto Rico Housing” —subsidiria de Fomento— y renunciar al puesto que ocupaba. En ese mismo mes, Alberty Marrero cursó una misiva al Presidente de Fomento, licenciado Rodríguez Emma, describiendo los problemas que confrontaba con su puesto.
Afines del mes de junio de 1994, De Chouden’s alegada-mente le expresó a Alberty Marrero que “para arreglar su problema” tenía que aceptar un puesto de Oficinista Dacti-lógrafo en el Archivo Inactivo de Fomento,(3) lo cual conlle-varía una reducción en su salario. Alberty Marrero solicitó a De Chouden’s que hiciera una notificación por escrito del ofrecimiento. Esto, alegadamente, nunca ocurrió.
*660El 30 de junio de 1994, en horas de la tarde, De Chouden’s, junto al señor Chaves —empleado de la oficina de Recursos Humanos— entregaron a Alberty Marrero una carta de despido firmada por el licenciado Rodríguez Emma. La carta de despido aduce como fundamento que el “traslado” de Alberty Marrero, de Vivienda a Fomento, ha-bía sido “nulo” y que ésta se había desvinculado de forma permanente de su puesto de carrera el día en que se “trasladó”.(4)
Así las cosas, el 29 de septiembre de 1994, Alberty Ma-rrero presentó demanda contra el licenciado Rodríguez Emma, De Chouden’s y Fomento. Planteó que su remoción fue ilegal, pues los demandados habían conspirado entre sí para despedir a la demandante por el solo hecho de su afiliación política; que aquéllos se habían negado a recono-cer el derecho de Alberty Marrero a ser reinstalada en un puesto igual o similar al último que ocupó antes de ingre-sar al puesto de confianza. Asimismo, levantó violaciones al debido proceso de ley y sus derechos constitucionales.
Luego de la radicación de una denominada solicitud de “desestimación y/o sentencia sumaria”, el extinto Tribunal Superior, Sala de San Juan, dictó sentencia desestimato-ria, el 30 de diciembre de 1994.(5)
Inconforme, Alberty Marrero presentó recurso de revi-sión ante este Tribunal. La recurrente imputa la comisión de dos (2) errores: primero, cuestiona la constitucionalidad del impedimento que establece la Ley de Personal del Ser-vicio Público de Puerto Rico(6) en torno al traslado de em-pleados de agencias cubiertas por la ley a corporaciones públicas; segundo, si procedía decretar la desestimación de su demanda, sin la celebración de una vista en su fondo, no *661obstante las alegaciones sobre discrimen por afiliación po-lítica contenidas en la misma.
Este Tribunal le concedió un término de treinta (30) días a los demandados recurridos para que mostrasen causa por la cual no debía revocarse la sentencia dictada y ordenar la continuación de los procedimientos ante el Tribunal de Primera Instancia; esto, en virtud de los funda-mentos en que se apoya el segundo señalamiento de error de la recurrente.
En cumplimiento de dicha resolución, comparecieron los demandados recurridos. En su comparecencia, indican que debe confirmarse la sentencia debido a que este Tribunal sólo emitió una orden de mostrar causa en cuanto al se-gundo señalamiento de error, y no así con respecto al primero. Argumentan que nuestro rechazo al primer seña-lamiento equivale a que acatamos la nulidez del traslado de la peticionaria. Añaden que al ser nulo el traslado no cabe hablar de un acto intencional constitutivo de discri-men político. En fin, según Fomento, ante la falta de dis-crimen político y la existencia de justa causa —traslado nulo — , este Tribunal debería denegar el recurso y confir-mar la sentencia recurrida. Veamos.
HH I — I
“Separar, distinguir, diferenciar una cosa de otra. ... Dar trato de inferioridad a una persona o colectividad por motivos raciales, religiosos, políticos, etc.”(7), este es el significado que la sociedad le atribuye a la acción de discriminar. Por ello, es la sociedad quien, de ordinario, establece los parámetros aceptados para discriminar. Las normas sociales establecen cuándo y sobre cuáles asuntos los juicios valorativos de los individuos son inaceptables, *662impartiéndole así atributos negativos a la discriminación. No empece a ello, no todo lo que socialmente se considera como discrimen tiene un resultado análogo en el campo del Derecho.
Nuestra Asamblea Legislativa, a través de la legislación protectora del trabajo, ha proscrito gran parte del discrimen en Puerto Rico en el área de empleo. Así, ha ordenado un remedio particular para el discrimen allí contemplado. Ciertamente, en Puerto Rico existe un cuidadoso andamiaje de legislación protectora del trabajo.(8) El discrimen en el empleo, por ideas o afiliación política, es uno de los que se ha intentado erradicar en Puerto Rico.
De entrada, debemos reconocer que el discrimen por afi-liación política, en nuestra jurisdicción, es una plaga que, principalmente, hace su agosto en el empleo público. Esto, debido al hecho indiscutible de que, no empece la tendencia privatizadora, el patrono con mayor número de empleados en Puerto Rico es el propio Estado Libre Asociado. Por su-puesto, en tal cómputo se encuentran las corporaciones públicas.
De forma consistente, este Tribunal ha expresado que los empleados públicos gozan de protección en sus car-gos contra el discrimen por ideas políticas. Así, hace más de veinte (20) años, en Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982, 987 (1972), indicamos que:
La Sec. 1 del Art. II de la Constitución del Estado Libre Aso-ciado de Puerto Rico prescribe en forma clara que “no podrá establecerse discrimen alguno por motivo de raza, color, ... ideas políticas o religiosas.” La proscripción del discrimen es clara y terminante. Su texto no permite distinción alguna. Quiere decir lo que dice. Que el Estado en ninguna de sus múl-tiples funciones o servicios puede discriminar contra un ciuda-dano por el mero hecho de ser éste negro, ateo, o por sus ideas *663políticas. Cualquier otra interpretación enervaría su eficacia. Fortalecerla y no enervarla es nuestro deber, como los principa-les custodios de la Constitución. (Enfasis suplido.)
Con ese mandato constitucional como norte, he-mos establecido como principio que no cabe el discrimen político ni siquiera contra empleados de confianza, que por la naturaleza de sus puestos, no poseen una expectativa de permanencia en ellos, pues están sujetos a la libre selección y remoción por sus superiores. McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989); Franco v. Municipio de Cidra, 113 D.P.R. 260 (1982); Ramos v. Srio. de Comercio, 112 D.P.R. 514 (1982).
Conocido es que una de las leyes que proscribe el discri-men en Puerto Rico lo es la Ley Núm. 100 de 30 de junio de 1959,(9) 29 L.P.R.A. see. 146 et seq.(10) Precisamente, ésta fue la ley que invocó Alberty Marrero al instar su pleito por alegado discrimen por afiliación o ideas políticas.
El Art. 3 de la Ley Núm. 100, ante, 29 L.P.R.A. see. 148, establece una presunción rebatible de que el despido es discriminatorio salvo que se demuestre que hubo justa causa.(11) La presunción se activa al demostrarse que el patrono no tenía justa causa para tomar la acción en controversial(12)
*664Asimismo, a través de nuestras decisiones, hemos ex-presado que, como la Ley Núm. 100, ante, no define “justa causa”, se debe de utilizar la definición provista en la Ley de Despido Injustificado.(13) Sin embargo, por no ser abso-lutamente pertinente a la controversia ante nos, no discu-tiremos este asunto.
De ordinario, los casos de discrimen político comienzan con la radicación de una acción en la que el demandante alega: que fue despedido de su empleo, que no hubo justa causa para el despido, y que el mismo se debió a discrimen por razones políticas. Llegado el momento en que se activa la presunción de discrimen que establece la ley, el demandado tiene varias opciones o alternativas. Como es sabido, desde el ámbito de Derecho Probatorio, el demandado puede atacar o destruir la presunción en tres (3) formas distintas, a saber: derrotar el hecho básico, esto es, la alegación de que no hubo justa causa; destruir el hecho presumido, esto es, la alegación de que el despido se debió a discrimen político; y, la última opción, atacar o destruir ambos hechos, el básico y el presumido. Lo ideal, naturalmente, es que intente destruir ambos. Así, incluso, evitará que el tribunal, en su día, pueda determinar que violó las disposiciones de la Ley Núm. 80, ante.(14)
En ese sentido, no debe olvidarse lo resuelto en Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42, 51-52 (1983). Específicamente, expresamos allí que:
[e]n nuestra jurisdicción no es necesario que el patrono afirma-tivamente “articule” una explicación razonable para el despido, aunque en la práctica ésta sería la forma más certera y conve-*665niente de destruir la presunción. Basta con que pruebe, aun mediante evidencia circunstancial, que la razón para el despido no fue discriminatoria para que la presunción quede destruida. (Enfasis suprimido.) Ibáñez v. Molinos de P.R. Inc., ante, pág. 53; Rodríguez Meléndez v. Sup. Amigo Inc., 126 D.P.R. 117 (1990).
Ahora bien, ¿qué sucede cuando, como en el presente caso, existe una razón, o justa causa, jurídica para el des-pido decretado? Como recordaremos, la parte demandada en el presente caso sostiene que en virtud de las disposi-ciones de la antes citada Ley de Personal del Servicio Pú-blico de Puerto Rico(15) —esto es, por imperativo o mandato de ley— el traslado de que fue objeto la demandante, de Vivienda a Fomento, es uno nulo; razón por la cual Fo-mento venía en la obligación de cesantear a la deman-dante, lo que implica que hubo justa causa en el despido decretado y, por ende, ha quedado destruida la presunción de discrimen que establece la antes citada Ley Núm. 100.
Asumiendo, a los fines de la argumentación, que la po-sición a los efectos de que el traslado de la demandante de Vivienda a Fomento fuera uno nulo,(16) ¿significa ello que la demandante, a la luz de sus alegaciones, no tiene causa de acción alguna y que, en consecuencia, procede desestimar la demanda por ella radicada? Contestamos la referida inte-rrogante en la negativa.
Somos del criterio que, aun cuando prima facie exista una razón legítima para el despido, al demandante se le debe brindar la oportunidad de poder demostrar, en juicio plenario, que la verdadera y real razón detrás del despido decretado lo fue el discrimen por razones políticas; esto es, que la razón alegada por el patrono, prima facie *666válida, para decretar el despido realmente fue un pretexto utilizado por éste.(17)
Conforme las alegaciones de la demanda, la deman-dante, no obstante ser originalmente informada que sería despedida del puesto de confianza que ocupaba, permane-ció como empleada de Fomento —bajo la nueva adminis-tración— por un período aproximado de año y medio, pe-ríodo lleno de inestabilidades. Acorde, además, con dichas alegaciones, ella finalmente fue despedida de Fomento luego de participar días antes en una reunión de empleados públicos en el Comité Central del Partido Popular. Ello le-vanta, cuando menos, dudas respecto a la legitimidad de la razón alegada para el despido; esto es, la nulidad del tras-lado de Vivienda a Fomento.
Por otro lado, e independientemente de la nulidad de dicho traslado, la demandante Alberty Marrero ocupaba un puesto de confianza en Fomento. Conforme nuestra jurisprudencia, a dichos empleados también les cobija la protección constitucional de la Sec. 1 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. McCrillis v. Aut. Navieras de P.R., ante; Ramos v. Srio. de Comercio, ante.
En fin, somos del criterio que la demandante Alberty Marrero debe tener su “día en corte”; ello con el propósito de poder demostrar, si es que así puede y por preponderan-cia de la prueba, que la razón aducida por Fomento para despedirla de su empleo —la nulidad del traslado de Vi-vienda a Fomento— no es otra cosa que un pretexto, y que la verdadera razón detrás del mismo lo es el crudo discri-men político.(18)
*667HH HH HH
Por los fundamentos que anteceden, procede expedir el auto de revisión y dictar Sentencia revocatoria de la emi-tida por el antiguo Tribunal Superior, Sala de San Juan, desestimando la demanda radicada por Socorro Alberty Marrero; devolviéndose el caso al Tribunal de Primera Ins-tancia, Sala Superior de San Juan, para procedimientos ulteriores consistentes con lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García emitió una opi-nión concurrente. La Juez Asociada Señora Naveira de Ro-dón concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Corrada Del Río se inhibió.
— O —

 Siendo éste un caso en que se alega discrimen político, es propio reseñar que el 3 de noviembre de 1992, se celebraron en Puerto Rico las elecciones generales. En éstas, hubo un cambio de administración y, eventualmente, hubo un cambio de mando en Fomento.


 Alegación número 19 de la demanda.


 Localizado en el antiguo edificio de la Cervecería Corona en Santurce.


 Según indica Alberty Marrero, varios días antes de su “segundo” despido, participó, fuera de horas laborables, en una reunión de empleados públicos efectuada en el Comité Central del Partido Popular Democrático.


 La sentencia fue notificada a las partes el 10 de enero de 1995. Ese mismo día fue archivada en autos copia de la notificación de la sentencia.


 Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. sec. 1334(4)).


 Diccionario de la lengua española, 21ra ed., Madrid, Ed. Espasa-Calpe, 1992, T. I, pág. 536; G. Cabanellas, Diccionario Enciclopédico de Derecho Usual, Argentina, Ed. Heliasta, T. III, pág. 271.


 Véanse: R.N. Delgado Zayas, Apuntes para el estudio de la legislación pro-tectora del trabajo en el derecho laboral puertorriqueño, San Juan, Ed. Ramallo, 1989; A. Acevedo Colom, Legislación Protectora del Trabajo Comentada, 5ta ed., San Juan, Ed. Ramallo, 1997.


 Esta dispone que incurrirá en responsabilidad civil:
“Todo patrono que despida, suspenda o discrimine contra un empleado suyo en relación a su sueldo, salario, jornal o compensación, términos, categorías, condicio-nes o privilegios de su trabajo, o que deje de emplear o rehúse emplear o reemplear a una persona, o limite o clasifique sus empleados en cualquier forma que tienda a privar a una persona de oportunidades de empleo o que afecten su status como empleado, por razón de edad, según ésta se define más adelante, raza, color, sexo, origen social o nacional, condición social, afiliación política, o ideas políticas o reli-giosas del empleado o solicitante de empleo .... (Énfasis en el original suprimido y énfasis suplido.) 29 L.P.R.A. see. 146.


 Sobre el particular, véase Huertas v. Cía. Fomento Recreativo, 147 D.P.R. 12 (1998).


 29 L.P.R.A. see. 148.


 Ciertamente, en la demanda hay que alegar que había una relación obrero-patronal (o de aspirante a empleo), y que se tomó una acción adversa en contra del empleado o del aspirante y, por último, que el demandante cae dentro del grupo que protege la legislación en cuestión.


 Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. secs. 185a-185m).


 Debe mantenerse presente que, en casos de despidos por alegado discrimen en el servicio público, el demandado tiene una cuarta opción o defensa: aceptar que discriminó políticamente pero que fue porque, para el puesto en cuestión, es esencial la identidad en afiliación política entre el empleado y la autoridad nominadora para el cabal desempeño de las funciones del cargo. Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486, 500 (1990); Segarra v. Mun. de Peñuelas, 145 D.P.R. 770 (1998).


 Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. see. 1301 et seq.).


 Hace unos años —en Aut. de Puertos v. Mun. de San Juan, 123 D.P.R. 496, 508 (1989)— este Tribunal resolvió, vía dictum, que un traslado como el efectuado en el caso de autos es nulo.


 Véase Alvarez-Fonseca v. Pepsi Cola of P.R. Puerto Rico, 152 F.3d 17, 28 (1er Cir. 1998).


 En Price Waterhouse v. Hopkins, 490 U.S. 228 (1989), el Supremo federal, en una decisión pluralista, resolvió que un patrono podía salvar su responsabilidad si demostraba que, independiente de la existencia de un motivo ilícito en el despido, el mismo siempre se hubiera llevado a cabo debido a la existencia de otros motivos lícitos. Esta doctrina se conoció como la doctrina de “dualidad de motivos”.
*667En el 1991, reaccionando a la decisión emitida en Price Waterhouse v. Hopkins, ante, el Congreso expresamente dispuso, al enmendar la Ley Federal de Derechos Civiles, que:
. an unlawful employment practice is established when the complaining party demonstrates that race, color, religion, sex, or national origin was a motivating factor for any employment practice, even though other factors also motivated the practice.” (Énfasis suplido.) 42 U.S.C. 2000e-2(m); Falco v. Office Electronics, Inc., 1999 WL 156350 (N.D. Ill.).